FILED
                                                 United States Court of Appeals
                                                         Tenth Circuit

                                                        June 25, 2014
                 UNITED STATES COURT OF APPEALS
                                                     Elisabeth A. Shumaker
                              TENTH CIRCUIT              Clerk of Court



CRAIG S. ROBLEDO,

     Plaintiff - Appellant,

v.                                              No. 14-1067
                                       (D.C. No. 1:13-CV-01577-LTB)
JEWEL WEST; DALE BURKE;                           (D. Colo.)
CHRIS BARR; DANIEL DENT;
ANDREA NICHOLS; JOE
KELEMAN; REANNE WILL;
RHONDA HADRICK; LESLIE
PAYNE; CARMEN ESTRADA;
CAROL SOARES; SEAN FOSTER;
SGT. RODECAP; DENNIS
BURBANK; KEITH NORDELL;
ANTHONY DECESARO; 2
UNKNOWN TIME COMPUTATION
OFFICERS; MARK FARIBAIRN;
REGINA ROBERTS; ANGELA
TIDEMANN; MR. MEISNER; CASE
MANAGER JIMENEZ; TRAVIS
TRANI; BRANDON WITZ; SUSAN
JONES; OFFICER SPURLOCK;
PATSY HARTLEY; TRACY
SWINDLER; MARSHALL
GRIFFITH; PAUL LARSON;
OFFICER SMITH; MRS. DEFUSCO;
2 UNKNOWN PAROLE BOARD
MEMBERS; CHAIRMAN OF
PAROLE BOARD; LINDA
MAIFIELD; LARRY WATSON;
TINA VALDEZ; HEAD OF DOC
OFFENDER SERVICES; DANIEL
LAKE; DANIEL BARBERO; SGT.
MORRIS; JAMES SINNOTT; MR.
COSABONE; JAMES RELICH; RICK
LARSON; PETE ANDERSON;
 HERBERT B. EGLEY; JOYCE
 MONTEZ; KIRK KATZENMEYER;
 JENNIFER MALEBRANCHE; LEIAH
 ESTRADA; 6 CELL EXTRACTION
 OFFICERS; BRIAN KIRK; J.
 CHANEY; PHYLLIS YAKE; MR.
 FUHER; VICKIE BUTTS,

          Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before KELLY, ANDERSON, and BACHARACH, Circuit Judges. **


      Plaintiff-Appellant Craig S. Robledo, a state prisoner appearing pro se,

appeals the district court’s dismissal of his civil rights claims. Exercising

jurisdiction under 28 U.S.C. § 1291, we affirm.



                                    Background

      Mr. Robledo is a prisoner in the custody of the Colorado Department of

Corrections. In his second amended prisoner complaint, Mr. Robledo set forth


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.

                                        -2-
five claims against various prison officials under 42 U.S.C. § 1983 for property

damage and theft, double jeopardy and due process violations related to prison

disciplinary proceedings, cruel and unusual conditions of confinement, denial of

court access, and First Amendment violations. R. 77-98. The district court found

Mr. Robledo offered only vague and conclusory allegations insufficient to state a

cognizable claim for relief on any of the five grounds, and dismissed the

complaint as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i). R. 160, 170, 173.

This appeal followed.



                                     Discussion

      We review the district court’s dismissal of a prisoner’s complaint for

frivolousness for an abuse of discretion, but if the frivolousness determination

turns on an issue of law, we review the determination de novo. See Fogle v.

Pierson, 435 F.3d 1252, 1259 (10th Cir. 2006). A complaint is frivolous if “it

lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S.

319, 325 (1989).

      After reviewing the record, we conclude that Mr. Robledo’s claims are

frivolous for substantially the same reasons as the district court. His deprivation

of property claim fails because he has not alleged that the prison’s grievance

procedure or state court claims are inadequate post-deprivation remedies. See

Hudson v. Palmer, 468 U.S. 517, 536 (1984). As the district court found, the

                                        -3-
complaint did not allege any particular facet of due process or notice of which

Mr. Robledo was deprived, R. 83-86, and he did not have a constitutionally

protected liberty interest in his prison classification, see Meachum v. Fano, 427

U.S. 215, 225 (1976). His Eighth Amendment allegations do not rise to the level

of the “extreme deprivation[] . . . required to make out a

conditions-of-confinement claim,” Hudson v. McMillian, 503 U.S. 1, 9 (1992),

nor has he alleged that prison officials “kn[ew] of and disregard[ed] an excessive

risk to [his] health or safety,” Farmer v. Brennan, 511 U.S. 825, 837 (1994); see

R. 88-89. As to his court access claim, Mr. Robledo has not alleged any “actual

injury” or hindrance to “his efforts to pursue a legal claim.” See Lewis v. Casey,

518 U.S. 343, 349-53 (1996); R. 90. And we agree with the district court that Mr.

Robledo’s First Amendment allegations are vague and conclusory. See R. 91-92,

169. His brief on appeal has not cured these deficiencies or persuaded us

otherwise.

      Mr. Robledo’s motion to proceed IFP is GRANTED, but he remains

obligated to continue making partial payments to satisfy the fees already assessed.

      AFFIRMED.


                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge


                                         -4-